Opinion filed March 19, 2009




                                               In The


   Eleventh Court of Appeals
                                             ___________

                                       No. 11-08-00211-CV
                                           __________

               IN THE INTEREST OF S.L.S. AND S.A.S., CHILDREN


                              On Appeal from the 35th District Court

                                        Brown County, Texas

                                 Trial Court Cause No. DV0408166


                              MEMORANDUM OPINION
          Gary Lee Strickland appeals from the trial court’s order terminating his parental rights. We
affirm.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403(Tex.
Crim. App. 2008); In re A.V, 113 S.W.3d 355 (Tex. 2003); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        In his response, Strickland contends that no evidence was presented at trial to support the
involuntary termination of his parental rights and that there was no evidence presented that it was
in the best interest of the children that his rights be terminated. We disagree. The record reflects that
Strickland had been confined in prison for burglary and arson since 2004; that he had a parole and
expected release date of May 28, 2008; that his parole had been denied; that a new parole and release
date had been set for 2010; that Strickland was in prison when S.A.S. was born; and that he had not
seen either child since he went to prison. The record further reflects that Strickland had failed to
provide any support in “any way” for either child. The record further reflects that S.L.S. was five
years old at the time of the hearing, suffered from severe disabilities including brain damage and
seizures that resulted from an illness when she was one month old, and had been in her maternal
grandmother’s care since she was six months old. Strickland’s convictions resulted from breaking
into the maternal grandmother’s home, stealing shotguns and jewelry, and burning the maternal
grandmother’s husband’s pickup. There was also testimony that Strickland threw a brick at the
maternal grandmother, hitting the vehicle she was in at the time. The trial court entered findings that
the clear and convincing evidence established that Strickland engaged in conduct that endangered
the physical or emotional well-being of the children, that he knowingly engaged in criminal conduct
that resulted in his conviction of an offense and confinement or imprisonment and inability to care
for the children for not less than two years from the 2007 date the petition to terminate was filed, and
that termination was in the best interest of the children. The record supports the trial court’s
findings. Strickland’s contentions are overruled.
        Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.
        The motion to withdraw is granted, and the judgment is affirmed.


                                                                PER CURIAM
March 19, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2